Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,262,052, application 15/230,614, in view of Bonanni. 
16/295,310
subscribing, by one or more processors, to one or more updates, wherein the one or more updates are indicative of a plurality of document sources, 
15/230,614
subscribing, by one or more processors, to one or more updates, wherein the one or more updates are indicative of a plurality of document sources

16/295,310
wherein the subscribed one or more updates comprise a content of interest to an end-user;

wherein the subscribed one or more updates comprise a content of interest to the end-user,

16/295,310
determining, by one or more processors, whether at least one modification is present within the plurality of document sources; and
15/230,614
determining, by one or more processors, whether at least one modification is detected in association with the content of interest to the end-user, among the plurality of document sources;  

16/295,310
responsive to determining that at least one modification is present within the plurality of document sources, sending, by one or more processors, modified content from the plurality of document sources, to a client device of the end-user.
15/230,614
responsive to determining that the at least one modification is detected, in association with the content of interest to the end-user, among the plurality of document sources, sending, by one or more processors, modified content of interest to the end-user from among the plurality of document sources, to a client device of the end user. 

Allowable Subject Matter
s 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The method of claim 2, further comprises: responsive to determining that there are modifications to the one or more tags, instructing, by one or more processors, a server device to: store content associated with the one or more subscribed updates; associate the one or more subscribed updates with at least one or more end-users; and perform a first fragmentation of a temporary document, wherein the temporary document contains the one or more subscribed updates. 
4. The method of claim 2, further comprises: enabling, by one or more processors, the end-user of the client device to subscribe to the one or more updates; and performing, by one or more processors, a first split of a first outputted document by generating a first module and a second module, wherein the first module contains modified content of the first outputted document and the second module contains original content of the first outputted document.
5. The method of claim 4, further comprises: responsive to the modification of contents of the one or more tags, instructing, by one or more processors, a server device to perform a second split in order to: capture the modified contents of the one or more tags within the second module; send the second module to the client device; and incorporate the modified contents of the one or more tags into the second module in order to construct a second outputted document; and replacing, by one or more processors, the first module with the second module.
6. The method of claim 4, wherein sending the modified content to the client device, further comprises: re-building, by one or more processors, the first outputted document as a 
10. The computer program product of claim 9, further comprises:
responsive to determining that there are modifications to the one or more tage, program instructions to instruct a server to: 
responsive to determining that there are modifications to the one or more tags, program instructions to instruct a server device to:
store content associated with the one or more subscribed updates;
associate the one or more subscribed updates with at least one or more end-users;
and
perform a first fragmentation of a temporary document, wherein the temporary document contains the one or more subscribed updates.
11. The computer program product of claim 9, further comprises:
program instructions to enable the end-user of the client device to subscribe to the one or more updates; and
program instructions to perform a first split of a first outputted document by generating a first module and a second module, wherein the first module contains modified content of the first outputted document and the second module contains original content of the first outputted document.
12. The computer program product of claim 11, further comprises:
responsive to the modification of contents of the one or more tags, program instructions to instruct a server device to perform a second split in order to:
capture the modified contents of the one or more tags within the second module;

incorporate the modified contents of the one or more tags into the second module in order to construct a second outputted document; and
program instructions to replace the first module with the second module.
13. The computer program product of claim 11, wherein program instructions to send the modified content to the client device, further comprise: 
program instructions to re-build the first outputted document as a second outputted document, wherein the second outputted document contains at least one modification of content within the plurality of document sources.
17. The computer system of claim 16, further comprises: responsive to determining that there are modifications to the one or more tags, program instructions to instruct a server device to: store content associated with the one or more subscribed updates; associate the one or more subscribed updates with at least one or more end-users; and perform a first fragmentation of a temporary document, wherein the temporary document contains the one or more subscribed updates.
18.    The computer system of claim 16, further comprises: program instructions to enable the end-user of the client device to subscribe to the one or more updates; and program instructions to perform a first split of a first outputted document by generating a first module and a second module, wherein the first module contains modified content of the first outputted document and the second module contains original content of the first outputted document.
19.    The computer system of claim 18, further comprises: responsive to the modification of contents of the one or more tags, program instructions to instruct a server device to perform a second split in order to: capture the modified contents of the one or more tags within the second module; send the second module to the client device; and incorporate the modified contents of 
20. The computer system of claim 18, wherein program instructions to send the modified content to the client device, further comprise: program instructions to re-build the first outputted document as a second outputted document, wherein the second outputted document contains at least one modification of content within the plurality of document sources.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyagaraja (2014/0129661).     
Regarding claim 1, Thyagaraja discloses:
subscribing, by one or more processors, to one or more updates, wherein the one or more updates are indicative of a plurality of document sources, 
	Thyagaraja, [0053] In another embodiment, a user may be provided with a generated notification in response to subscribing to receive a RSS feed from a notification source. Notification sources which provide RSS feeds publish information about recent changes to content in an XML document that can be accessed by browser 104. The XML document includes a list of the changes to the notification source. Communication interface 230 is configured to document is updated, communication interface 230 retrieves the updated information and provides it to notification manager 240. Notification manager 240 can then generate a custom notification using the custom templates discussed above.

wherein the subscribed one or more updates comprise a content of interest to an end-user;
	Thyagaraja, [0038] According to an embodiment, a user's interaction with client computing device 102 and displayed notifications can be used to provide suggested notification sources to the user. A suggested notification source is a notification source from which the user may be interested in receiving notifications based on an analysis of the notification sources that the user has already registered or subscribed to. Notification application 106 can analyze the kinds of notifications received and determine which kinds of information may be of interest to a user. For example, if a user has subscribed to receive notifications from a sports news website, notifications application 106 can analyze the user's interaction with the sports website in order to suggest other notification sources which may be of interest to the user. In this example, other notification sources that may be suggested to the user may include notification sources related to sporting event tickets, sports blogs, or the user's favorite sports teams. In this way, a user may be alerted to notification sources of interest and presented with the option to subscribe or register to receive notifications from the suggested notification sources.
Examiner under BRI, interprets subscriber to be the same individual as end-user

determining, by one or more processors, whether at least one modification is present within the plurality of document sources; and

Examiner under BRI interprets updat[ing] to be the same process as modification. 

responsive to determining that at least one modification is present within the plurality of document sources, sending, by one or more processors, modified content from the plurality of document sources, to a client device of the end-user.
Thyagaraja, claim 31,  The computer readable storage medium of claim 25, wherein the instructions cause the processor to further perform: sending an encrypted user identification to the plurality of notification sources in response to a user request to receive notifications from the plurality of notification sources; and enabling the plurality of notification sources to send a notification to the client device, wherein the additional communication channels enable the plurality of notification sources to provide notifications to the client device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja  and further in view of Hong (US 2016/0217218).
Regarding claim 2, Thyagaaja discloses the elements of the claimed invention as noted but does not disclose wherein subscribing to the one or more updates, comprises: utilizing, by one or more processors, one or more tags, wherein each of the one or more tags corresponds to a single update, and wherein the one or more tags are characterized using a first identifier; and responsive to determining that there is a modification to the one or more tags, characterizing, by one or more processors, the one or more tags, using a second identifier.
However, Hong discloses:
Hong, claim 3, The one or more non-transitory computer-readable media as recited in claim 2, wherein the transmitting to the first performer device, by the Web application, of the first notification containing the URL further causes the first performer to modify the first tag, from the one or more first tags, associated with the first search result, and sending a first message to the Web application to indicate that the first tag associated with the first search result has been updated; wherein the modifying of the first tag comprises replacing the first action identifier with a second action identifier of a second action, and replacing the first performer identifier with a second performer identifier of a second performer who is to perform the second action with respect to the first search result from a second performer device; and wherein the first action identifier and the second action identifier are any one of: "need to review," "need a further review," "reviewed," "related to a subject," "not related to a subject," "possibly related to a subject."
.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thyagaraja and Hong and further in view of Butterfield (US 2012/0317110). 
	Regarding claim 7, the combination of Thyagaraja and Hong discloses the elements of the claimed invention as noted but does not disclose indexing, by one or more processors, a source code of the plurality of document sources, by storing and grouping the one or more tags.  However, Butterfield discloses:
Butterfield, [0027] The statistics engine generates statistics and other metrics based upon aggregated metadata. In one embodiment, the statistics engine determines the popularity of metadata (e.g., tags) within a grouping of media objects over a predetermined time period. For example, the statistics engine may determine the number of different users that have assigned a particular tag to one or more media objects within all groups on the system, within a single group, or within a set of media objects, over the last 24 hours. The aggregation engine may determine (and display) a histogram of the tags, and may determine the most frequently assigned tags (at any point in time or over a predetermined time period) by determining those tags either having a frequency exceeding a minimum threshold frequency or belonging to a predetermined number of the most popular tags.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thyagaraja and Hong to obtain above .  

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyagaraja
Regarding claim 8,  Thyagaraja discloses:
a computer readable storage medium and program instructions stored on the computer readable storage medium, the program instructions comprising:
Thyagaraja, [0067] In an embodiment, each of the constituent parts of notification system 100 may be implemented in hardware, software, firmware, or any combination thereof Likewise, modules or instructions that constitute operative parts of embodiments may utilize any type of structured memory, including a persistent memory. In examples, each data storage infrastructure may be implemented as a relational database.
program instructions to subscribe to one or more updates, wherein the one or more updates are indicative of a plurality of document sources, 
Thyagaraja, [0053] In another embodiment, a user may be provided with a generated notification in response to subscribing to receive a RSS feed from a notification source. Notification sources which provide RSS feeds publish information about recent changes to content in an XML document that can be accessed by browser 104. The XML document includes a list of the changes to the notification source. Communication interface 230 is configured to analyze the XML documents for all subscribed RSS feeds. When an update is published by a notification source and the XML document is updated, communication interface 230 retrieves the updated information and provides it to notification manager 240. Notification manager 240 can then generate a custom notification using the custom templates discussed above.

wherein the subscribed one or more updates comprise a content of interest to an end-user;
Thyagaraja, [0038] According to an embodiment, a user's interaction with client computing device 102 and displayed notifications can be used to provide suggested notification sources to the user. A suggested notification source is a notification source from which the user may be interested in receiving notifications based on an analysis of the notification sources that the user has already registered or subscribed to. Notification application 106 can analyze the kinds of notifications received and determine which kinds of information may be of interest to a user. For example, if a user has subscribed to receive notifications from a sports news website, notifications application 106 can analyze the user's interaction with the sports website in order to suggest other notification sources which may be of interest to the user. In this example, other notification sources that may be suggested to the user may include notification sources related to sporting event tickets, sports blogs, or the user's favorite sports teams. In this way, a user may be alerted to notification sources of interest and presented with the option to subscribe or register to receive notifications from the suggested notification sources.
Examiner under BRI, interprets subscriber to be the same individual as end-user

program instructions to determine whether at least one modification is present within the plurality of document sources; and
Thyagaraja, [0057] Notification manager 240 can combine different characteristics of user interaction with a client device when determining importance scores for notifications, according to an embodiment. For example, notification manager 240 can create a log (not shown) of all user interaction with the client device and browser 104. Notification manager 240 
Examiner under BRI interprets updating to be the same process as modification. 

responsive to determining that at least one modification is present within the plurality of document sources, program instructions to send modified content from the plurality of document sources, to a client device of the end-user.
Thyagaraja, claim 31,  The computer readable storage medium of claim 25, wherein the instructions cause the processor to further perform: sending an encrypted user identification to the plurality of notification sources in response to a user request to receive notifications from the plurality of notification sources; and enabling the plurality of notification sources to send a notification to the client device, wherein the additional communication channels enable the plurality of notification sources to provide notifications to the client device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja  and further in view of Hong. 
Regarding claim 9, Thyagaraja discloses the elements of the claimed invention as noted but does not disclose program instructions to utilize one or more tags, wherein each of the one or more tags corresponds to a single update, and wherein the one or more tags are characterized using a first identifier; and responsive to determining that there is a modification to the one or more tags, program instructions to characterize the one or more tags, using a second identifier.

Hong, claim 3, The one or more non-transitory computer-readable media as recited in claim 2, wherein the transmitting to the first performer device, by the Web application, of the first notification containing the URL further causes the first performer to modify the first tag, from the one or more first tags, associated with the first search result, and sending a first message to the Web application to indicate that the first tag associated with the first search result has been updated; wherein the modifying of the first tag comprises replacing the first action identifier with a second action identifier of a second action, and replacing the first performer identifier with a second performer identifier of a second performer who is to perform the second action with respect to the first search result from a second performer device; and wherein the first action identifier and the second action identifier are any one of: "need to review," "need a further review," "reviewed," "related to a subject," "not related to a subject," "possibly related to a subject."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thyagaraja to obtain above limitation based on the teachings of Hong for the purpose of indicating a need to review.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thyagaraja and Hong and further in view of Butterfield.  
Regarding claim 14, the combination of Thyagaraja and Hong discloses the elements of the claimed invention as noted but does not disclose program instructions to index a source code of the plurality of document sources, by storing and grouping the one or more tags.
However, Butterfield discloses:
., tags) within a grouping of media objects over a predetermined time period. For example, the statistics engine may determine the number of different users that have assigned a particular tag to one or more media objects within all groups on the system, within a single group, or within a set of media objects, over the last 24 hours. The aggregation engine may determine (and display) a histogram of the tags, and may determine the most frequently assigned tags (at any point in time or over a predetermined time period) by determining those tags either having a frequency exceeding a minimum threshold frequency or belonging to a predetermined number of the most popular tags.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thyagaraja and Hong to obtain above limitation based on the teachings of Butterfield for the purpose of grouping media objects over a predetermined time period.  

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyagaraja.  
Regarding claim 15, Thyagaraja discloses:
one or more computer processors;
one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
Thyagaraja, [0067] In an embodiment, each of the constituent parts of notification system 100 may be implemented in hardware, software, firmware, or any combination thereof Likewise,  instructions that constitute operative parts of embodiments may utilize any type of structured memory, including a persistent memory. In examples, each data storage infrastructure may be implemented as a relational database.

program instructions to subscribe to one or more updates, wherein the one or more updates are indicative of a plurality of document sources, 
Thyagaraja, [0053] In another embodiment, a user may be provided with a generated notification in response to subscribing to receive a RSS feed from a notification source. Notification sources which provide RSS feeds publish information about recent changes to content in an XML document that can be accessed by browser 104. The XML document includes a list of the changes to the notification source. Communication interface 230 is configured to analyze the XML documents for all subscribed RSS feeds. When an update is published by a notification source and the XML document is updated, communication interface 230 retrieves the updated information and provides it to notification manager 240. Notification manager 240 can then generate a custom notification using the custom templates discussed above.

wherein the subscribed one or more updates comprise a content of interest to an end-user;
Thyagaraja, [0038] According to an embodiment, a user's interaction with client computing device 102 and displayed notifications can be used to provide suggested notification sources to the user. A suggested notification source is a notification source from which the user may be interested in receiving notifications based on an analysis of the notification sources that the user has already registered or subscribed to. Notification application 106 can analyze the kinds of notifications received and determine which kinds of information may be of interest to a 
Examiner under BRI, interprets subscriber to be the same individual as end-user

program instructions to determine whether at least one modification is present within the plurality of document sources; and
Thyagaraja, [0057] Notification manager 240 can combine different characteristics of user interaction with a client device when determining importance scores for notifications, according to an embodiment. For example, notification manager 240 can create a log (not shown) of all user interaction with the client device and browser 104. Notification manager 240 can create different combinations of data that can be used as criteria for a model in order to determine an importance score for a notification. For example, combinations of data can include, among other factors, information related to the characteristic of the user interaction with the client computing device, a preconfigured user setting, and a prior user selection of a notification.
Examiner under BRI interprets updating to be the same process as modification. 


Thyagaraja, claim 31,  The computer readable storage medium of claim 25, wherein the instructions cause the processor to further perform: sending an encrypted user identification to the plurality of notification sources in response to a user request to receive notifications from the plurality of notification sources; and enabling the plurality of notification sources to send a notification to the client device, wherein the additional communication channels enable the plurality of notification sources to provide notifications to the client device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja  and further in view of Hong. 
Regarding claim 16, Thyagaraja discloses the elements of the claimed invention as noted but does not disclose wherein program instructions to subscribe to the one or more updates, comprise: program instructions to utilize one or more tags, wherein each of the one or more tags corresponds to a single update, and wherein the one or more tags are characterized using a first identifier; and responsive to determining that there is a modification to the one or more tags, program instructions to characterize the one or more tags, using a second identifier.
However, Hong discloses:
Hong, claim 3, The one or more non-transitory computer-readable media as recited in claim 2, wherein the transmitting to the first performer device, by the Web application, of the first notification containing the URL further causes the first performer to modify the first tag, from the one or more first tags, associated with the first search result, and sending a first message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thyagaraja to obtain above limitation based on the teachings of Hong for the purpose of indicating a need to review.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161 

2/4/2021